JOHNSEN, Circuit Judge.
This case involves the same question as, Reynolds v. Northern Pacific Railway Company, 2 Cir., 168 F.2d 934, and Reynolds v. Chicago, St. Paul, Minneapolis & Omaha Railway Company, 8 Cir., 168 F.2d 943. The action is one to recover employment taxes assessed against the Great Northern Railway Company in 1944 for the years 1936 to 1944, and paid by it, on workers who had performed boarding camp services, which the Addison Miller Company and its assignor, Addison Miller, Inc., had contracted to furnish to Great Northern. The District Court, as in the Northern Pacific and the Chicago, St. P., M. and O. cases, gave a judgment for refund. Great Northern Ry. Co. v. Reynolds, D.C.Minn., 68 F. Supp. 499. The Collector has appealed.
On the basis of our opinion in the Northern Pacific case, the judgment is affirmed.